DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Preliminary Amendment
1. The Preliminary Amendment, filed on 11/27/2019, has been acknowledged.

	2. Status of Claims:
		Claims 3-5 and 7-14 were amended.
3. Specification:
		The Amendment to Specification, filed on 11/27/2019, has been accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “… structural element” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “… structural element” in claim 3 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “apparatus” coupled with functional language “supports” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “element” is “a nonce word or a verbal construct that is not recognized as the name of structure” and is merely a substitute for the term “means” associated with functional language. Hence, the term “apparatus” acts as a generic place holder for the term “means” and would not be recognized by one of ordinary skill in the art as being sufficiently definite structure for performing the claimed function. See MPEP § 2181(I)(A).  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 3 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“… the metallic fluid coupling device acts like structural element … for example brackets”  (See Page 4, lines 1-5 of the Specification).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Drawings
1. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the
“… structural element …” in Claim 3; 
“… zigzag-type conduit” in Claim 10;
“… method comprises carrying out the following steps a) to d) in any order:
a) building the heat exchanger (6) with the fluid connection (6.1) for the liquid coolant, the exhaust duct (8), and the valve actuated through a shaft (5) for opening or closing the passage of hot gas; 
b) building the actuator (7) with the drive rod (7.2) and the inlet/outlet port (7.1);
 c) attaching the fluid connection (6.1) of the heat exchanger (6) with the metallic fluid coupling device (1) by means of welding; 
d) attaching the inlet/outlet port (7.1) of the actuator (7) with the fluid coupling device (1) by means of welding” in Claim 12;

“* step c) comprises attaching the fluid connection (6.1) of the heat exchanger (6) with the second part (3) of the metallic coupling device (1) by means of welding, and 
* step d) comprises attaching the inlet/outlet port (7.1) of the actuator (7) with the first part (2) of the metallic coupling device (1) by means of welding, and wherein the following steps are carried out sequentially after step d): 
e) placing the assembly formed by the heat exchanger (6) and the second part (3) with respect to the second assembly formed by the actuator (7) and the first part (2) such that the first support region (2.2) of the first part (2) and the second support region (3.2) of the second part (3) are in sliding contact, 
f) attaching the first part (2) of the metallic fluid coupling device (1) and the second part (3) of the device” in Claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

2. The drawings are objected to under 37 CFR 1.83(a) because they fail to show “preferably, the space generated by the attachment of the first inner space and second inner space for fluid communication between the openings which allow the entry and exit of the coolant in the metallic fluid coupling device -7-\configured according to a zigzag-type conduit, preferably a tubular zigzag-type conduit, which allows reducing the dimensions of the metallic fluid coupling device” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Suggestions
	1. Applicants should elect either “metal fluid coupling device 1 …” or “metallic fluid coupling device 1 …” to be claimed in Claims 1-5 and 7-13 (for maintaining consistency of claimed limitations).

2. Claims 1, 3-5, and 12-14 are suggested to be revised to partially overcome the rejections under 35 USC 112 (b) of indefiniteness (See Pages 31-37 below).

Specification
1. in Abstract:
Applicant is required to submit a substitute Abstract to meet the requirement set forth below:
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


    PNG
    media_image1.png
    380
    699
    media_image1.png
    Greyscale


2. In Specification:
 Applicants should avoid of using the form and legal phraseology "said". This form and legal phraseology "said" should be replaced by -- the --.
For example:
On Page 1, in “Object of the Invention”, lines 3, 4, and 8;
On Pages 1-2, in “Background of the Invention”, lines 4, 7, and 24; 
On Pages 2-9, in “Description of the Invention”, lines 21, 29, 32, 36-37, 62, 80, 82, 122, 138, 140, 150, 164, 166,198, and 215; and
On Pages 9-12, in “Detailed Description of the Invention”, lines 4, 13, 16, 27, 35, 52, 61, 65, 87, 104, 106, and 166.

Claim Objections
Claims 12-14 are objected to because of the following informalities:
1. Claim 12 recites the limitation of: “… which method comprises carrying out the following steps a) to d) in any order …” in line 2. There is insufficient antecedent basis for this limitation in the claim.

2. Claim 13 recites the limitations of “step c)…” in line 3; and “… step d)…” in line 5.There are double recitations for these limitations in Claim.

3. Claim 14 recites the limitation “the attachments …” in 2.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically,
In Claim 1, the recitations of “… a heat exchanger (6) for the exchange of heat between a hot gas coming from the exhaust duct (8) and a liquid coolant, comprising at least one fluid connection (6.1) for entry/exit of the liquid coolant…” ; “… an actuator (7) comprising a drive rod (7.2) actuated by a substance the specific volume of which changes in the event of changes in temperature, the actuator (7)…”; and “… the drive rod (7.2) of the actuator (7) is connected with the shaft (5) of the valve for the actuation thereof according to the temperature of the liquid coolant” are enabling.
The specification provides inadequate description in order that one having skill in the art is able to understand the exchange of heat between a hot gas coming from the exhaust duct (8) and a liquid coolant;  the exchange the which is claimed in Claim 1.

In Claim 12, the recitation of “… which method comprises carrying out the following steps a) to d) in any order …” is enabling.
The specification provides inadequate description in order that one having skill in the art is able to understand steps of a) to d) in any order.
		
It is noted that:
It appears that any amendment to the specification to remedy that explained above will appropriately be interpreted as new matter. It is suggested that a continuation-in-part application be filed so as to forward prosecution.	

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and its dependent Claims 2-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically,
1. In Claim 1, the recitations of “… hot gas coming from the exhaust duct and a liquid coolant…” in lines 3-4; “… - an actuator (7) comprising a drive rod (7.2) actuated by a substance the specific volume of which changes in the event of changes in temperature, the actuator (7) …” in lines 8-9; and “… according to the temperature of the liquid coolant”  in line 21 render the claim indefinite, since it is not clear that which source(s) is to produce hot gas to be distributed through the exhaust duct (8) and through the heat exchanger (6).
Where does a liquid coolant come from?
Which substance having a specific volume to be able to change the temperature is to be referenced to?
How or by which way the temperature of the liquid coolant is to be known/obtained and become parameter(s)/input(s) for controlling/adjusting/regulating/actuating the actuator (7)?
How or by which way is the event of changes in temperatures to be known/occurred?
Is the drive rod of the actuator to be actuated by itself accordingly to the temperature of the liquid coolant?
Applicants are required to clarify or to revise the claimed limitations.

 2. Claim 1 recites the limitations of:
 	"… opening or closing the passage …" in line 6;
“… the specific volume …” in line 8;
“… in the event …” in line 9; and
“… the fluid entering the internal chamber …” in line 10. 
There are insufficient antecedent basis for these limitations in the claim.

3. Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the connectivity of sensor/detector, controller, and actuator.

4. In Claim 3, the recitation of “… structural element …” renders the claim indefinite, since it is not clear that which structure(s) of the element is to be referenced to.
Applicants are required to clarify or to revise the claimed limitations.

5. In Claim 5, the recitation of “… a plurality of parts…” renders the claim indefinite, since it is not clear that which parts of the metallic fluid coupling device are to be referenced to.
Applicants are required to clarify or to revise the claimed limitations.

6. In Claim 14/12, the recitation of “the attachments are established by means of brazing” renders the claim indefinite, since it is not clear that under which condition(s) the attachments are established by means of welding as being Claim in Claim 12; and under which condition(s) the attachments are established by means of brazing as being Claim in Claim 14.
Applicants are required to clarify or to revise the claimed limitations.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as best understood as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hisanaga et al. (Pub. Number US 2012/0222838 A1).
Regarding Claims 1-4, Hisanaga discloses system (4) comprising: 
- an exhaust duct (via 43) (See Figures 4 and 7-9), 
- a heat exchanger (42) for the exchange of heat between a hot gas coming from the exhaust duct (via 43) and a liquid coolant (Not Numbered), comprising at least one fluid connection (Not Numbered) for entry/exit of the liquid coolant (See Figures 2, 4 and 7-9, Paragraph [0056]), 
- a valve (44) actuated through a shaft (67) for opening or closing the passage of hot gas through the heat exchanger (42) (See Figures 2, 4 and 7-9), 
- an actuator (72) comprising a drive rod (73) actuated by a substance the specific volume of which changes in the event of changes in temperature, the actuator (72)  (See Figures 2, 4 and 7-9) further comprising: 
- an inlet/outlet port (Not Numbered) for the entry/exit of a fluid;
- an internal chamber (Not Numbered) in fluid communication with the inlet/outlet port (via 74, 75) and in thermal communication with the substance such that in operating mode, the substance is in thermal communication with the fluid entering the internal chamber (Not Numbered) through the inlet/outlet port (via 74, 75) (See Figures 2, 4 and 7-9); 
- a metallic fluid coupling device (Not Numbered), attached at a first fluid inlet/outlet (Not Numbered) by means of welding to the at least one fluid connection (Not Numbered) of the heat exchanger (42) and at a second fluid outlet/inlet (Not Numbered) to the inlet/outlet port of the actuator (72) such that a fluid connection is established between the inlet/outlet of the actuator (72) and the fluid connection (Not Numbered) of the heat exchanger (42) through the fluid coupling device (Not Numbered) (See Figures 2, 4 and 7-9), and 
wherein the drive rod (73) of the actuator (72) is connected with the shaft (67) of the valve for the actuation thereof according to the temperature of the liquid coolant (See Figures 2, 4 and 7-9, Paragraphs [0056], [0069]-[0070]);
(Re. Cl. 2) wherein the metallic fluid coupling device (Not Numbered) is made of stamped metal sheet;
(Re. Cl. 3) wherein the metallic fluid coupling device (Not Numbered) is a structural element which supports the actuator (72) (See Figure 4) ; and
(Re. Cl. 4) wherein the metallic fluid coupling device (Not Numbered) comprises a plurality of parts (Clearly seen on Figure 2).  

It is noted that the recitations of (Re. Cl. 1) attached at a first fluid inlet/outlet (1.1) by means of welding to the at least one fluid connection (6.1) of the heat exchanger; and (Re. Cl. 2) the metallic fluid coupling device (1) being made of stamped metal sheet are being treated as a product by process limitation. As set forth in MPEP §2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP §2113.    

Regarding Claims 12 and 14, the method of assembly of a system as claimed would be inherent a product of the Hisanaga device as disclosed in the rejection of Claim 1 set forth above.
Additionally, the recitations of c) attaching the fluid connection of the heat exchanger with the metallic fluid coupling device by means of welding; d) attaching the inlet/outlet port of the actuator with the fluid coupling device by means of welding, in Claim 12 and the attachments being established by means of brazing, in Claim 14 are being treated as a product by process limitation. As set forth in MPEP §2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP §2113.    

Claims 1-4, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as best understood as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Domínguez et al. (Pub. Number US 20160010531 A1).
Regarding Claims 1-4, Domínguez discloses a system (Not Numbered) comprising: 
- an exhaust duct (1) (See Figures 1-3 and 5-7), 
- a heat exchanger (3) for the exchange of heat between a hot gas coming from the exhaust duct (1) and a liquid coolant (via 3.5.1, 3.5.2), comprising at least one fluid connection (Not Numbered) for entry/exit of the liquid coolant (via 3.5.1, 3.5.2) (See Figure 3) (See Figures 1-3 and 5-7), 
- a valve  (3.8) actuated through a shaft (3.9) for opening or closing the passage of hot gas through the heat exchanger (3) (See Figures 1-3 and 5-7), 
- an actuator (3.7) comprising a drive rod (3.7.1) actuated by a substance the specific volume of which changes in the event of changes in temperature, the actuator (3.7) further comprising: 
- an inlet/outlet port (7.1) for the entry/exit of a fluid (Not shown, well known components of an actuator) (See Figures 1-3 and 5-7);
- an internal chamber (within 3.5) in fluid communication with the inlet/outlet port (3.5.1, 3.5.2) and in thermal communication with the substance such that in operating mode, the substance is in thermal communication with the fluid entering the internal chamber (within 3.5) through the inlet/outlet port (3.5.1, 3.5.2) (See Figures 1-3 and 5-7); 
- a metal fluid coupling device (3.1; 3.2), attached at a first fluid inlet/outlet (1.1, 1.2) by means of welding to the at least one fluid connection (via 1.1, 1.2) of the heat exchanger (3) and at a second fluid outlet/inlet (via 1.1, 1.2) to the inlet/outlet port (Not Numbered) of the actuator (3.7) such that a fluid connection is established between the inlet/outlet port (Not Numbered) of the actuator (3.7) and the fluid connection of the heat exchanger (3) through the fluid coupling device (3.1, 3.2) (See Figures 1-3 and 5-7), and 
wherein the drive rod (3.7.1) of the actuator (3.7) is connected with the shaft (3.9) of the valve for the actuation thereof according to the temperature of the liquid coolant (See Figures 1-3 and 5-7, Paragraphs [0038]-[0052]);
(Re. Cl. 2) wherein the metallic fluid coupling device (3.1; 3.2) is made of stamped metal sheet;
(Re. Cl. 3) wherein the metallic fluid coupling device (3.1, 3.2) is a structural element (3.1, 3.2, 3.5, 3.72) which supports the actuator (3.7) (See Figures 1-3 and 5-7); and
(Re. Cl. 4) wherein the metallic fluid coupling device (3.1, 3.2,) comprises a plurality of parts (3.1, 3.2, 3.5, 3.72) (See Figures 1-3 and 5-7).  

It is noted that the recitations of (Re. Cl. 1) attached at a first fluid inlet/outlet (1.1) by means of welding to the at least one fluid connection (6.1) of the heat exchanger; and (Re. Cl. 2) the metallic fluid coupling device (1) being made of stamped metal sheet are being treated as a product by process limitation. As set forth in MPEP §2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP §2113.    

Regarding Claims 12 and 14, the method of assembly of a system as claimed would be inherent a product of the Domínguez device as disclosed in the rejection of Claim 1 set forth above.
Additionally, the recitations of c) attaching the fluid connection of the heat exchanger with the metallic fluid coupling device by means of welding; d) attaching the inlet/outlet port of the actuator with the fluid coupling device by means of welding, in Claim 12 and the attachments being established by means of brazing, in Claim 14 are being treated as a product by process limitation. As set forth in MPEP §2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP §2113.    

Claims 1-4, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as best understood as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nagatoshi et al. (Pub. Number JP 2010031669 A).
Regarding Claims 1-4, Nagatoshi discloses a system (100) comprising: 
- an exhaust duct (102) (See Figure 4), 
- a heat exchanger (104a, 104b; 105a, 105b) for the exchange of heat between a hot gas coming from the exhaust duct (102) and a liquid coolant (Read as cooling water), comprising at least one fluid connection (Not Numbered) for entry/exit of the liquid coolant (via 113, 114) (See Figures 1-2 and 4, Paragraph [0023] of a machine translation copy), 
- a valve (103) actuated through a shaft (201) for opening or closing the passage of hot gas (102) through the heat exchanger (104a, 104b; 105a, 105b) (See Figure 3, Paragraph [0022] of an attached machine translation copy), 
- an actuator (215) comprising a drive rod (213) actuated by a substance the specific volume of which changes in the event of changes in temperature, the actuator (215) (See Figures 5-8, Paragraphs [0055]-[0062] of a machine translation copy) further comprising: 
- an inlet/outlet port (218a, 218c) for the entry/exit of a fluid (See Figures 5-8, Paragraph [0031] of a machine translation copy);
- an internal chamber (218) in fluid communication with the inlet/outlet port (218a, 218c) and in thermal communication with the substance such that in operating mode, the substance is in thermal communication with the fluid entering the internal chamber (218) through the inlet/outlet port (218a, 218c) (See Figures 5-8, Paragraph [0031] of a machine translation copy);
- a metal fluid coupling device (218d, 300), attached at a first fluid inlet/outlet by means of welding to the at least one fluid connection (Not Numbered) of the heat exchanger (104a, 104b; 105a, 105b) and at a second fluid outlet/inlet (218a, 218c) to the inlet/outlet port (218a, 218c) of the actuator (215) such that a fluid connection is established between the inlet/outlet port (218a, 218c) of the actuator (215) and the fluid connection (Not Numbered) of the heat exchanger (215) through the fluid coupling device (218d) (See Figures 1-2 and 4), and 
wherein the drive rod (7.2) of the actuator (215) is connected with the shaft (213) of the valve (103) for the actuation thereof according to the temperature of the liquid coolant (See Figures 1-8, Paragraphs [0031], [0055]-[0062], and [0064] of a machine translation copy);
(Re. Cl. 2) wherein the metallic fluid coupling device (218d, 300) is made of stamped metal sheet;
(Re. Cl. 3) wherein the metallic fluid coupling device (218d, 300) is a structural element which supports the actuator (215) (See Figures 1-2 and 5-8);
(Re. Cl. 4) wherein the metallic fluid coupling device (218d, 300) comprises a plurality of parts (See Figures 1-2 and 5-8).

It is noted that the recitations of (Re. Cl. 1) attached at a first fluid inlet/outlet (1.1) by means of welding to the at least one fluid connection (6.1) of the heat exchanger; and (Re. Cl. 2) the metallic fluid coupling device (1) being made of stamped metal sheet are being treated as a product by process limitation. As set forth in MPEP §2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP §2113.    

Regarding Claims 12 and 14, the method of assembly of a system as claimed would be inherent a product of the Nagatoshi device as disclosed in the rejection of Claim 1 set forth above.
Additionally, the recitations of c) attaching the fluid connection of the heat exchanger with the metallic fluid coupling device by means of welding; d) attaching the inlet/outlet port of the actuator with the fluid coupling device by means of welding, in Claim 12 and the attachments being established by means of brazing, in Claim 14 are being treated as a product by process limitation. As set forth in MPEP §2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP §2113.    

Allowable Subject Matter
Claim 5-11 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
The information disclosure statement (PTO-1449) submitted on 20 February 2020 has been acknowledged and placed in the file. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. An initialized copy is attached hereto.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Asai et al. (Pub. Number US-20170328256-A1) relates to an exhaust heat recovery device.

Janssens et al. (Pub. Number US-20170074142-A1) relates to a heat recovery component for an exhaust gas system of an internal combustion engine.

Tabares et al. (Pub. Number US-20160281580-A1) relates to a compact device for an exhaust gas management in an EGR system.

Gerges et al. (Pub. Number US-20150167519-A1) relates to a heat recovery device with a standoff heat exchanger mount.

Sloss (Pub. Number US-20120017575-A1) relates to an exhaust heat recovery system with a bypass.

Harada et al. (Pub. Number US-20080115487-A1) relates to an exhaust heat recovery system abnormality detection device.

Beck et al. (Patent Number US-9803544-B2) relates to a heat exchanger for internal combustion engines.

Beck et al. (Patent Number US-8464778-B2) relates to a heat exchanger for internal combustion engines.

Bush et al. (Patent Number US-7264040-B2) relates to an exhaust gas heat exchanger and a bypass assembly.
Klotten et al. (Patent Number US-6942027-B2) relates to an exhaust gas heat recovery appliance.

Brigham et al. (Patent Number US-4685292-A) relates to exhaust gas cooling system for an internal combustion engine.

Marsee (Patent Number US-4055158-A) relates to an exhaust recirculation having a liquid-cooled heat exchange device.

Elkins (Patent Number US-3677239-A) relates to a non-polluting exhaust system for an internal combustion engine.

Theriault (Patent Number US-2977940-A) relates to a method for operating an internal combustion engine in which water and exhaust combustion gases are introduced into a fuel system to improve the operation of the engine.

Lunquist (Patent Number US-2115228-A) relates to means for condensing and refining exhaust gas from an internal combustion engine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI BA TRIEU whose telephone number is (571)272-4867.  The examiner can normally be reached on M-T 5:45 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THAI BA TRIEU/Primary Examiner, Art Unit 3746
March 15, 2021









Claim’s Suggestions:


1. (Currently Amended) A system (4) comprising: 
- an exhaust duct (8) connected to an engine, 
- a heat exchanger (6) for the exchange of heat between a hot gas discharged from the engine and passing through [[
- a valve actuated through a shaft (5) for opening or closing the passage of hot gas through the heat exchanger (6), 
- an actuator (7) comprising a drive rod (7.2) actuated by a substance the specific volume of which changes in the event of changes in temperature, the actuator (7) further comprising: 
- an inlet/outlet port (7.1) for the entry/exit of a fluid;
- an internal chamber (7.4) in fluid communication with the inlet/outlet port (7.1) and in thermal communication with the substance such that in operating mode, the substance is in thermal communication with the fluid entering the internal chamber (7.4) through the inlet/outlet port (7.1); 
- a [[metallic fluid coupling device (1), attached at a first fluid inlet/outlet (1.1) by means of welding to the at least one fluid connection (6.1) of the heat exchanger (6) and at a second fluid outlet/inlet (1.2) to the inlet/outlet port (7.1) of the actuator (7) such that a fluid connection is established between the inlet/outlet port (7.1) of the actuator (7) and the fluid connection (6.1) of the heat exchanger (6) through the fluid coupling device (1), and 
wherein the drive rod (7.2) of the actuator (7) is connected with the shaft (5) of the valve for the actuation thereof according to the temperature of the liquid coolant.  

	It is noted that:
“metallic” is temporarily treated on its merits, since this terms is incorporated with the original Specification.

2. (Original) The system (4) according to claim 1, wherein the metallic fluid coupling device (1) is made of stamped metal sheet.  

3. (Currently Amended) The system (4) according to claim 1, wherein the metallic fluid coupling device (1) is a structural [[support for the actuator (7).  

4. [[(

5. (Currently Amended) The system (4) according to claim [[4]] 1, wherein the metallic fluid coupling device (1) further comprises: 
- a first part (2) comprising: 
* a first support region (2.2); 
* a first inner space (2.1) with a first opening (2.1.1) wherein the first opening (2.1.1) is peripherally demarcated by the first support region (2.2); 
* the first fluid inlet/outlet (1.1) of the metallic fluid coupling device (1); 
- a second part (3) comprising: 
* a second support region (3.2); 
* a second inner space (3.1) with a second opening (3.1.1) wherein the second opening (3.1.1) is peripherally demarcated by the second support region (3.2); 
* the second fluid outlet/inlet (1.2) of the metallic fluid coupling device (1);
wherein: 
- the first support region (2.2) and second support region (3.2) are attached, 
- the first fluid inlet/outlet (1.1) is in fluid communication with the second inner space (3.1), 
- the second fluid outlet/inlet (1.2) is in fluid communication with the first inner space (2.1), and 
- the first inner space (2.1) and second inner space (3.1) are in fluid communication through the first opening (2.1.1) and second opening (3.1.1).  

6. (Previously Amended) The system (4) according to claim 5, wherein the attachment of the first support region (2.2) and second support region (3.2) is configured as follows: 
- before the attachment, the first support region (2.2) and second support region (3.2) establish a sliding support with one support region (2.2) on top of the other support region (3.2), such that the first inner space (2.1) is in fluid communication with the second inner space (3.1); and 
- after the attachment between the first support region (2.2) and second support region (3.2), the attachment establishes the leak-tight closure of the space generated by the attachment of the first inner space (2.1) and second inner space (2.1) and the fluid communication between the first fluid inlet/outlet (1.1) and second fluid outlet/inlet (1.2). 

7. (Previously Amended) The system (4) according to claim 5, wherein the first support region (2.2) and second support region (3.2) of the metallic coupling device (1) are flat.  

8. (Previously Amended) The system (4) according to claim 5, wherein the first inner space (2.1) of the first part (2) is concave, the second inner space (3.2) of the second part (3) is concave, and after the attachment of the first support region (2.2) and second support region (3.2) of the metallic fluid coupling device (1), the concavity of the first inner space (2.1) is opposite the concavity of the second inner space (3.2).  

9. (Previously Amended) The system (4) according to claim 5, wherein the attachment between the first part (2) and second part (3) of the metallic fluid coupling device (1) is made by welding.  

10. (Previously Amended) The system (4) according to any of claim 5, wherein the space generated by the attachment of the first inner space (2.1) and second inner space (3.1) for fluid communication between the first fluid inlet/outlet (1.1) and second fluid outlet/inlet (1.2) of the metallic fluid coupling device (1) is configured according to a zigzag-type conduit.  

11. (Previously Amended) The system (4) according to claim 5, wherein the inlet/outlet port (7.1) of the actuator (7) is fluidically connected with the second fluid outlet/inlet (1.2) of the second part (3) of the metallic fluid coupling device (1), and wherein the first fluid inlet/outlet (1.1) of the first part (2) of the metallic fluid coupling device (1) is furthermore fluidically connected with the fluid connection (6.1) of the heat exchanger (6).  

12. (Currently Amended) A method of assembly of a system (4) according to claim 1, which method comprises [[
a) building the heat exchanger (6) with the fluid connection (6.1) for the liquid coolant, the exhaust duct (8), and the valve actuated through a shaft (5) for opening or closing the passage of hot gas; 
b) building the actuator (7) with the drive rod (7.2) and the inlet/outlet port (7.1); 
c) attaching the fluid connection (6.1) of the heat exchanger (6) with the metallic fluid coupling device (1) by means of welding; 
d) attaching the inlet/outlet port (7.1) of the actuator (7) with the fluid coupling device (1) by means of welding.  

13. (Currently Amended) The method of assembly according to claim 12, wherein 
* the step c) comprises attaching the fluid connection (6.1) of the heat exchanger (6) with the second part (3) of the metallic coupling device (1) by means of welding, and 
* the step d) comprises attaching the inlet/outlet port (7.1) of the actuator (7) with the first part (2) of the metallic coupling device (1) by means of welding, and wherein the following steps are carried out sequentially after the step d): 
e) placing the assembly formed by the heat exchanger (6) and the second part (3) with respect to the second assembly formed by the actuator (7) and the first part (2) such that the first support region (2.2) of the first part (2) and the second support region (3.2) of the second part (3) are in sliding contact, and 
f) attaching the first part (2) of the metallic fluid coupling device (1) and the second part (3) of the device.  

14. (Currently Amended) The method of assembly according to claim [[step of attaching the first part (2) of the metallic fluid coupling device (1) and the second part (3) of the device is established by means of brazing.